Citation Nr: 1545972	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  12-30 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether the Appellant is a surviving spouse for the purpose of qualifying for dependency and indemnity compensation (DIC) and death pension benefits.


REPRESENTATION

Appellant represented by:	South Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to June 1993.  He died on March [redacted], 2012.  The Appellant has claimed that she is the Veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  
 
The appellant testified before the undersigned Veterans' Law Judge at an August 2015 Travel Board hearing, and a transcript of this hearing is of record.  


FINDINGS OF FACT

1.  The Veteran and the Appellant were married in September 1981, separated in November 1995, and divorced in May 2000.
 
2.  The Veteran subsequently married P.M. in 2003 and was married to her at the time of his death in March 2012.
 
3.  At the time of his death, the Veteran was not legally married to the Appellant, and the preponderance of the evidence is against a finding that a valid marriage existed between the Veteran and the Appellant.



CONCLUSION OF LAW

The criteria for recognition as the surviving spouse of the Veteran for VA purposes have not been met.  38 U.S.C.A. §§ 101, 103, 1102, 1304, 1541, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.50, 3.53, 3.102 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Appellant claims entitlement to recognition as the Veteran's surviving spouse for the purpose of receiving death benefits.  Such benefits may be paid to the surviving spouse of a Veteran in certain circumstances.  However, the Board must determine whether the Appellant is entitled to recognition as the Veteran's surviving spouse for the purpose of receiving these VA benefits.

Death benefits are a payments made by VA to a surviving spouse because of a service-connected death occurring after December 31, 1956.  38 U.S.C.A. § 101(14); 38 C.F.R. § 3.5(a)(1).

Under VA law, "spouse" is defined as "a person of the opposite sex whose marriage to the veteran meets the requirements of [38 C.F.R.] § 3.1(j)" under 38 C.F.R. § 3.50(a).  "Marriage" is defined as a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the rights to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  A valid marriage may be established by various types of documentary evidence together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage, provided that such facts, if they were to be corroborated by the evidence, would warrant acceptance of the marriage as valid.  38 C.F.R. § 3.205(a).

A "surviving spouse" is currently defined in the regulation as a member of the opposite sex who was the spouse of the Veteran at the time of the Veteran's death and who (1) lived with the Veteran continuously since the time of the parties' marriage to the date of the Veteran's death, unless there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse, and (2) except as provided in 38 C.F.R. § 3.55 (pertaining to certain terminations of subsequent marriages), has not remarried and has not held him or herself out to the public as the spouse of a member of the opposite sex with whom he or she was then cohabiting.  38 C.F.R. § 3.50(b).

After a full review of the record, the Board concludes that a preponderance of the evidence is against a finding of recognition of the Appellant as the surviving spouse of the Veteran for the purpose of receiving VA death benefits.  Although the Appellant did marry the Veteran in September 1981, a certified copy of a Final Order of Divorce dated May 15, 2000 and signed by Judge Ruben L. Gray, a family court judge in Clarendon County, South Carolina reflects that their marriage was terminated more than a decade prior to the Veteran's death.  

In May 2003, the Veteran married P.C. (now P.M.), the woman to whom he was married when he died on March [redacted], 2012.  

At her August 2015 hearing, the Appellant stated, "I went to court, but I never did sign any papers to divorce him."  Although the Board is unaware of any provision of South Carolina law that requires the parties to a divorce to sign a particular form or document to finalize the divorce, the Board interprets the Appellant's argument as a general challenge to the validity of the May 2000 divorce.  It appears that while the Appellant concedes that she and the Veteran separated and divorce proceedings were initiated, she disputes whether the divorce was ever final, claiming "I never did see or receive anything saying it was final."

However, the Board finds that the weight of the evidence is against the Appellant.  The Final Order of Divorce reflects that the divorce was initiated by the Veteran, who filed a Summons and Complaint.  It is noted in the Order that the Appellant was served notice of the divorce proceeding, and she was present at a May 2008 hearing before Judge Gray, along with the Veteran and an unidentified third party referred to only as a "corroborating witness."  At the hearing the Veteran/Plaintiff testified that reconciliation was not possible.  After taking testimony from the parties and the witness, Judge Gray entered into the record Findings of Fact, including a determination that he had jurisdiction to preside over the parties' divorce and that the parties met the statutory criteria for a no fault divorce under South Carolina law.  He issued a Final Order of Divorce dated May 15, 2000 detailing the arrangements for custody of the parties' minor children, separation of property, and alimony.  Most importantly, he ordered that "The Plaintiff [the Veteran] is granted a divorce, a vinculo matrimonii on the ground of one (1) year's continuous separation."  The Judge signed the order and it appears it was properly filed with the Clerk of Courts for Clarendon County, at which point the divorce between the Veteran and the Appellant became final.  There is no evidence that the divorce degree was declared invalid by a court of competent jurisdiction at any time prior to the Veteran's death.  

While there is no evidence of record to prove whether the Appellant was provided with a copy of the Final Order of Divorce, it appears that under South Carolina law, once the Final Order of Divorce was signed by Judge Gray and filed with the Clerk of Court, it became a final judgement.  Furthermore, the Board simply does not find credible the Appellant's assertion that she was unaware of the finality of her divorce.  Given the Appellant's presence at the May 2008 hearing before Judge Gray and the subject matter under discussion at this hearing, the Board concludes that the Appellant had actual notice that her marriage to the Veteran was terminated.

Based on the above evidence, the Board finds that the marriage between the Appellant and the Veteran was legally terminated in May 2000.  Because the Veteran and the Appellant were divorced, the Appellant was not a spouse of the Veteran at the time of the Veteran's death.  Accordingly, she does not meet the criteria to be recognized as a surviving spouse.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

The Board has given consideration to VA's statutory duties to notify and assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Although VA has statutory and regulatory duties to notify and assist, those provisions are not applicable where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The Board finds that such is the case here.  Application of pertinent provisions of the law and regulations will determine the outcome.  Because no additional evidentiary development would change the outcome of the claim, no additional notice or assistance on the part of VA is necessary.  See also Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129, 132 (2002).


ORDER

Appellant is not a surviving spouse for the purpose of qualifying for dependency and indemnity compensation (DIC) and death pension benefits.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


